753 N.W.2d 259 (2008)
GENERAL MOTORS CORPORATION, Plaintiff-Appellee,
v.
ROYAL & SUN ALLIANCE INSURANCE GROUP PLC, Defendant, and
Royal & Sun Alliance USA, Inc., Royal Indemnity Company, and Royal Insurance Company of America, f/k/a Royal Globe Insurance Company, Defendants-Appellants.
Docket No. 134069. COA No. 267308.
Supreme Court of Michigan.
August 1, 2008.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.